Citation Nr: 0100733	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-15 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  The propriety of the initial noncompensable rating for 
residuals of a left elbow injury for the period beginning 
November 4, 1945.  

2.  The propriety of the initial 10 percent rating for 
residuals of a left elbow injury for the period beginning 
July 5, 1950.

3.  The propriety of the initial 20 percent rating for 
residuals of a left elbow injury for the period beginning 
September 20, 1997.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1944 to 
November 1945. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, inter alia, granted the 
veteran service connection for residuals of a left elbow 
injury.  The RO assigned an initial 20 percent rating, 
effective September 20, 1997, and an initial noncompensable 
rating effective July 5, 1950.  In an April 1998 rating 
decision, the RO assigned an initial 10 percent rating for 
the veteran's residuals of a left elbow injury, effective 
July 5, 1950.  

In its June 1999 statement of the case, the RO phrased one of 
the two issues as entitlement to an effective date earlier 
than September 20, 1997, for a 20 percent evaluation for 
residuals of a left elbow injury.  However, inasmuch as the 
veteran is disagreeing with the three initial ratings 
assigned regarding his left elbow, it is determined that the 
three issues in appellate status are the propriety of the 
initial noncompensable rating for residuals of a left elbow 
injury for the period beginning November 4, 1945; the 
propriety of the initial 10 percent rating for residuals of a 
left elbow injury for the period beginning July 5, 1950; and 
the propriety of the initial 20 percent rating for residuals 
of a left elbow injury for the period beginning September 20, 
1997.  






REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

In a November 1997 statement, the veteran asserted that he 
was receiving SSI (Supplemental Security Income) which 
slightly raised his Social Security Administration (SSA) 
benefits.  However, there is no SSA decision of record.  VA's 
duty to assist includes obtaining Social Security 
Administration records.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 371 (1992).  Accordingly, the veteran's claim must 
be remanded to obtain the decision granting the veteran SSA 
benefits as well as all medical records considered by the SSA 
in making such decision.  

The veteran underwent a VA examination for his left elbow in 
September 1997.  However, in light of the need to remand the 
veteran's claim to obtain the aforementioned SSA records, the 
veteran should also be scheduled for another VA examination 
of his left elbow.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board may consider only independent 
medical evidence to support Board findings.  If the medical 
evidence of record is insufficient, the Board is always free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Also, as the Court noted in Massey v. Brown, 7 
Vet.App. 204 (1994), rating decisions must be based on 
medical findings that relate to the applicable criteria.

The veteran has asserted that his left arm is his major arm 
and that his left elbow disability should be rated as such.  
While the RO noted in its June 1999 statement of the case 
that the veteran's left elbow was his dominant one, at the 
veteran's VA examination, the examiner must still 
specifically determine which arm is the veteran's major arm.  

The veteran's limitation of motion of the left elbow due to 
pain must be considered.  Specifically, in evaluating 
increased rating claims for musculoskeletal disabilities, the 
Court has expounded on the necessary evidence required for a 
full evaluation of orthopedic disabilities.  In the case of 
DeLuca v. Brown, 8 Vet.App. 202 (1995), the Court held that 
ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 (1999) or 38 C.F.R. § 4.45 (1999).  It was 
also held that the provisions of 38 C.F.R. § 4.14 (1999) 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use.  The guidance provided by the Court in DeLuca 
must be followed in adjudicating the veteran's claims 
challenging the propriety of the initial ratings assigned for 
his left elbow disability.

Also, the examining physician should note how manifestations 
such as painful motion, weakness, and fatigability limit 
functional ability and range of motion.  Therefore, further 
development is needed prior to evaluation of the veteran's 
claims challenging the propriety of the initial ratings 
assigned for his left elbow disability.  

At the veteran's Travel Board hearing and in a July 1999 
statement, he asserted that his left hand was damaged as a 
result of his service-connected left elbow disability.  A 
noted at the end of diagnostic code 5213 instructs that 
multiple impaired finger movements due to tendon tie-up, 
muscle or nerve injury, are to be separately rated and 
combined not to exceed the rating for loss of use of hand.  
Accordingly, under the provisions of Esteban v. Brown, 6 Vet. 
App. 259 (1994), the veteran may be entitled to a separate 
rating for his left hand.  However, the RO has not made a 
determination as to whether the veteran's left hand may be 
rated separately in accordance with Esteban v. Brown, 6 Vet. 
App. 259 (1994).  Accordingly, when the veteran is examined 
for his left elbow, the examiner must clearly comment on all 
hand and finger disorders of the veteran's.

In several statements, the veteran raised the issue of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321 (b) (1).  
Accordingly, when the veteran's claim is remanded, the RO 
should consider whether the issue of entitlement to an 
extraschedular rating warrants referral to the Under 
Secretary for Benefits or to the Director of the Compensation 
and Pension Service, pursuant to 38 C.F.R. § 3.321 (b).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should obtain all relevant 
current medical records regarding the 
veteran's left elbow.  

3.  The RO should contact the Social 
Security Administration and obtain a copy 
of the SSA decision granting the veteran 
benefits as well as copies of all medical 
records considered by the SSA in their 
decision.

4.  After all records are obtained in 
accordance with the directives in 
paragraph two and three, the RO should 
schedule the veteran for a VA examination 
in order to determine the nature and 
severity of the veteran's left elbow 
injury.  All appropriate special testing 
should be completed.  A complete 
rationale for any opinion expressed must 
be provided.  The examiner's report must 
include answers to the following 
questions:

a.  Which of the veteran's arms is 
his major arm?



b.  Does the veteran have ankylosis 
of the left elbow?

c.  What is the veteran's flexion of 
the left elbow?

d.  What is the veteran's extension 
of the left elbow?

e.  Does the veteran's left elbow 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

f.  Does pain significantly limit 
functional ability during flare-ups 
or when the left elbow is used 
repeatedly over a period of time  
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

g.  Does the veteran have a left 
flail joint impairment?

h.  Does the veteran have nonunion 
of the radius and ulna with a flail 
false joint?

i.  Does the veteran have nonunion 
in the lower half of his radius with 
false movement?

j.  Does the veteran have loss of 
bone substance (1 inch (2.5 cms.) or 
more) and marked deformity?  

k.  Does the veteran have impairment 
of supination and pronation with 
loss of (bone fusion), with the hand 
fixed in supination or 
hyperpronation?

l.  Does the veteran have impairment 
of supination and pronation with 
loss of (bone fusion), and the hand 
fixed in full pronation?

m.  Does the veteran have impairment 
of supination and pronation with 
loss of (bone fusion), and the hand 
fixed near the middle of the arc or 
moderate pronation?

n.  Does the veteran have impairment 
of supination and pronation with 
limitation of pronation and motion 
lost beyond the middle of the arc?

o.  Does the veteran have impairment 
of supination and pronation with 
limitation of pronation and motion 
lost beyond the quarter of the arc, 
and the hand not approaching full 
pronation?

p.  Does the veteran have impaired 
finger movements of the left hand 
due to tendon tie-up, or muscle or 
nerve injury?  



With regard to the above questions, the 
examiner should review the veteran's 
statements in the claims file and the 
veteran's service medical records and 
should discuss the earliest time after 
service (November 1945) that the veteran 
displayed symptomatology regarding his 
left elbow.  

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

6.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
the veteran's claim challenging the 
propriety of the initial noncompensable 
rating for residuals of a left elbow 
injury for the period beginning November 
4, 1945; the propriety of the initial 10 
percent rating for residuals of a left 
elbow injury for the period beginning 
July 5, 1950; and the propriety of the 
initial 20 percent rating for residuals 
of a left elbow injury for the period 
beginning September 20, 1997.  The RO 
must take into account the guidance 
provided by the Court in Fenderson v. 
West, 12 Vet.App. 119 (1999).  The RO 
should also determine whether the veteran 
is entitled to separate ratings for any 
left hand or finger disabilities pursuant 
to Esteban v. Brown, 6 Vet. App. 259 
(1994).  



In addition, the RO should consider 
whether the issue of entitlement to an 
extraschedular rating warrants referral 
to the Under Secretary for Benefits or to 
the Director of the Compensation and 
Pension Service, pursuant to 38 C.F.R. 
§ 3.321(b).  

In the event that the claim is not 
resolved to the satisfaction of the 
appellant, the RO must issue a 
supplemental statement of the case, a 
copy of which should be provided the 
veteran, and his representative.  After 
the veteran and his representative have 
been given an opportunity to submit 
additional argument, the case should be 
returned to the Board for further review.  

No action is required of the veteran until he receives 
further notice.  The Board does not intimate any factual or 
legal conclusion as to any final outcome warranted in the 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




